Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-10, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 4 including “the height of the retaining wall in the direction perpendicular to the base substrate is not smaller than a sum of the height of the interlayer dielectric layer and a height of the data line leads in the direction perpendicular to the base substrate” was not considered to be obvious.
The limitations of claim 5 including “wherein the retaining wall is arranged in a same layer and made of a same material as the gate layer” was not considered to be obvious.
The limitations of claim 6 including “wherein the retaining wall is arranged in a same layer and made of a same material as the gate insulating layer” was not considered to be obvious.
The limitations of claim 7 including “wherein the retaining wall is arranged in a same layer and made of a same material as the light shield layer” was not considered to be obvious.
The limitations of claim 8 including “the dummy SD is between the retaining wall and the data line leads” was not considered to be obvious.
The limitations of claim 17 including “patterning the interlayer dielectric thin film by using a half tone mask, to form the retaining wall and an interlayer dielectric layer” was not considered to be obvious.

The limitations of claim 20 including “patterning the gate insulating thin film by using a half tone mask, to form the retaining wall and the gate insulating layer” was not considered to be obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata (US 6806500 B2) in view of Park et al. (US 20100133990 A1) hereafter referred to as Park 
In regard to claim 1 Kawata teaches an array substrate [see Fig. 10, see abstract “TFT array substrate”], comprising a display region [ “image display region 10a in which the pixel electrodes 9a arrayed in a matrix and the data lines 6a and the scanning lines 3a disposed so as to weave between the 
wherein the peripheral region comprises a data line lead region [see Fig. 10, “data line drive circuit 101, which drives data lines 6a by supplying image signals at a predetermined timing”] and a driving circuit region [see region of “data line drive circuit 101”], and the data line lead region is between[see Fig. 10, see between 101 and 10a] the driving circuit region and the display region;
wherein the driving circuit region comprises a driving circuit [“data line drive circuit 101”], the data line lead region comprises a plurality of data line leads [see there are leads “data line drive circuit 101, which drives data lines 6a”] , and the plurality of data line leads extend from [see Fig. 10, “data line drive circuit 101, which drives data lines 6a by supplying image signals at a predetermined timing”] the display region and are electrically connected with the driving circuit; and
wherein the data line lead region comprises peripheral data line leads [see Fig. 1, Fig. 2, Fig. 10 see connecting from data line drive circuit 101 to the outermost “data lines 6a”], 
but does not specifically teach :
a region of the peripheral region close to the peripheral data line leads comprises at least one retaining wall configured to prevent plasma from affecting the peripheral data line leads.
See Park Fig. 8 see abstract, paragraph 0066, “a blocking member disposed on at least one of the first signal line and the second signal line in the peripheral area” “blocking member 320 is formed in the peripheral area PA, and the blocking member 320 may be disposed on at least one of the upper, lower, right, or left portions of the peripheral area PA. The blocking member 320 covers at least one of a portion of the gate line 121, a portion of the data line 171, and a portion of the driving voltage line 172. Accordingly, the blocking member 320 may prevent the gate line 121, the data line 171, and the driving voltage line 172 from being corroded by an etchant used for an etch process”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to protect the lines from being corroded by an etchant.
In regard to claim 2 Kawata and Park as combined teaches wherein the at least one retaining wall comprises two [see combination Park see Park Fig. 8, there are a plurality of blocking member 320, one for each line] retaining walls which are arranged oppositely.
In regard to claim 3 Kawata and Park as combined does not specifically teaches further comprising a base substrate and an interlayer dielectric layer on a side of the base substrate, wherein the retaining wall is arranged in a same layer and made of a same material as the interlayer dielectric layer, and a height of the retaining wall in a direction perpendicular to the base substrate is larger than a height of the interlayer dielectric layer in the direction perpendicular to the base substrate.
See Park paragraph 0066 “The blocking member 320 may be simultaneously formed with the second passivation layer 180q using a same material”.
Thus it would be obvious to modify Kawata to include further comprising a base substrate and an interlayer dielectric layer on a side of the base substrate, wherein the retaining wall is arranged in a same layer and made of a same material as the interlayer dielectric layer, and a height of the retaining wall in a direction perpendicular to the base substrate is larger than a height of the interlayer dielectric layer in the direction perpendicular to the base substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is ease of manufacture to form the blocking member.

In regard to claim 14 Kawata and Park as combined teaches a display device [see Kawata “electro-optical devices of the present invention are applied to liquid crystal displays”], comprising the array substrate of  claim 1.

Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata and Park as combined and further in view of Seong et al. (US 20110012123 A1) hereafter referred to as Seong 
In regard to claim 11 Kawata and Park as combined does not specifically teach wherein the retaining wall has a width of about 2.5 μm ~ 20 μm.
See Seong paragraph 0064 “For example, when each width of the first and second data signal supply lines 110 and 120 is 4 .mu.m”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the retaining wall has a width of about 2.5 μm ~ 20 μm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
In regard to claim 12 Kawata and Park as combined does not specifically teach  wherein the retaining wall has a width of about 2.5 μm, and the data line leads have a width of 2.5 μm.
See Seong paragraph 0064 “For example, when each width of the first and second data signal supply lines 110 and 120 is 4 .mu.m”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the retaining wall has a width of about 2.5 μm, and the data line leads have a width of 2.5 μm", since it has been held that where the general conditions of a claim are 

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Park 
In regard to claim 15 Kawata teaches a method for fabricating an array substrate [see Fig. 10, see abstract “TFT array substrate”],
wherein the array substrate comprises a display region [ “image display region 10a in which the pixel electrodes 9a arrayed in a matrix and the data lines 6a and the scanning lines 3a disposed so as to weave between the pixel electrodes 9a are formed”]  and a peripheral region [see surrounding “image display region 10a”] surrounding the display region,
wherein the peripheral region comprises a data line lead region [see Fig. 10, “data line drive circuit 101, which drives data lines 6a by supplying image signals at a predetermined timing”] and a driving circuit region [see region of “data line drive circuit 101”], and the data line lead region is between [see Fig. 10, see between 101 and 10a] the driving circuit region and the display region;
wherein the driving circuit region comprises a driving circuit [“data line drive circuit 101”], the data line lead region comprises a plurality of data line leads [see there are leads “data line drive circuit 101, which drives data lines 6a”], and the plurality of data line leads extend from [see Fig. 10, “data line drive circuit 101, which drives data lines 6a by supplying image signals at a predetermined timing”] the display region and are electrically connected with the driving circuit;
wherein the data line lead region comprises peripheral data line leads [see Fig. 1, Fig. 2, Fig. 10 see connecting from data line drive circuit 101 to the outermost “data lines 6a”],  and 
but does not specifically teach :

See Park Fig. 8 see abstract, paragraph 0066,  “a blocking member disposed on at least one of the first signal line and the second signal line in the peripheral area” “blocking member 320 is formed in the peripheral area PA, and the blocking member 320 may be disposed on at least one of the upper, lower, right, or left portions of the peripheral area PA.  The blocking member 320 covers at least one of a portion of the gate line 121, a portion of the data line 171, and a portion of the driving voltage line 172.  Accordingly, the blocking member 320 may prevent the gate line 121, the data line 171, and the driving voltage line 172 from being corroded by an etchant used for an etch process”.
Thus it would be obvious to modify Kawata to include a blocking member in the peripheral area i.e. to include the method comprises: forming at least one retaining wall in a region of the peripheral region close to the peripheral data line leads, and wherein the at least one retaining wall is configured to prevent plasma from affecting the peripheral data line leads.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to protect the lines from being corroded by an etchant.
In regard to claim 16 Kawata and Park as combined teaches wherein the step of forming at least one retaining wall in the region of the peripheral region close to the peripheral data line leads comprises: forming two retaining walls which are arranged oppositely [see combination Park see Park Fig. 8, there are a plurality of blocking member 320, one for each line] , in the region of the peripheral region close to the peripheral data line leads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818